UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 SHAMIM AHMAD,

         Plaintiff,
                v.                                         Civil Action No. 09-1052 (JDB)
 JANET A. NAPOLITANO, in her official
 capacity as Secretary of U.S. Department
 of Homeland Security, et al.,

         Defendants.


                                              ORDER

       Plaintiff Shamim Ahmad filed this petition for writ of mandamus to compel defendants to

adjudicate his Form I-485 Application to Adjust Status, in which he sought to adjust his status

from asylee to permanent resident. See Petition for Writ of Mandamus ¶ 1. He brings two

causes of action based on agency action unreasonably delayed under the Administrative

Procedure Act and the Fifth Amendment. Id. ¶¶ 21-39.

       Presently before the Court is defendant's motion to dismiss for mootness. Defendant

moves to dismiss this action as moot because the relief sought -- a decision on plaintiff's

application -- has been rendered. See Defs.' Mem. at 5; see also Defs.' Fifth Status Report, Ex. A

(U.S. Citizenship and Immigration Services ("CIS") Decision dated July 23, 2010). Where CIS

has denied an application for adjustment in status, a plaintiff's request that the Court order CIS to

process the application must be dismissed as moot. See Bouguettaya v. Chertoff, 472 F. Supp.

2d 1, 2 (D.D.C. 2007). Plaintiff does not dispute that CIS has acted on his application; indeed,

he has filed no response to defendant's motion. The record is clear that the relief sought by the

petition -- adjudication of his application -- has been provided, and that this case must be

dismissed as moot.
      Accordingly, it is hereby

      ORDERED that motion to dismiss is GRANTED and this action is DISMISSED AS

MOOT.

      SO ORDERED.

                                                   /s/
                                            JOHN D. BATES
                                        United States District Judge
Date: August 17, 2010